COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF J. A. C., A                   §             No. 08-19-00042-CV
  JUVENILE,
                                                 §                Appeal from the
                               Appellant,
                                                 §               65th District Court

  .                                              §           of El Paso County, Texas

                                                 §                (TC# 1800828)

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 26, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 26, 2020.

       IT IS SO ORDERED this 12th day of March, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.